Citation Nr: 1425993	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-29 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to benefits due and unpaid upon the death of a beneficiary (accrued benefits).


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant is the sister of a deceased VA beneficiary (the Veteran), who had active duty service from October 1961 to October 1963, and from December 1963 to April 1965.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 decision of the RO in Detroit, Michigan.

In April 2012, the appellant and her spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, the appellant was entitled to receive on behalf of the Veteran a VA nonservice-connected pension and special monthly compensation based on the need for aid and attendance.  

2.  At the time of the Veteran's death, the appellant had not received VA benefits due in the amount of $9,576.  

3.  The appellant bore the expenses of the Veteran's last sickness; the unpaid aid and attendance allowance represents expenses of the Veteran's last sickness.  


CONCLUSION OF LAW

The criteria for payment to the appellant of that portion of accrued benefits representing the unpaid aid and attendance allowance are met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes initially that the appellant filed her claim for accrued benefits within one year of the Veteran's death, as required under VA law.  

The Veteran was unable to care for himself for the last several decades of his life.  The Veteran's mother had cared for the Veteran during her lifetime.  Upon the death of the Veteran's mother, his sister (the appellant) was appointed the Veteran's legal guardian, in February 2005, and assumed responsibility for his care.  

At the time of the Veteran's death, the appellant was entitled to receive on the Veteran's behalf a VA nonservice-connected disability pension and special monthly compensation based on his need for aid and attendance.  However, as the RO has confirmed, the appellant did not receive a portion of the pension and/or aid and attendance payments due the Veteran.  The RO has calculated the amount of due and unpaid benefits at $9,576.  The appellant is seeking payment of accrued benefits representing the aid and attendance allowance she was entitled to receive on the Veteran's behalf for his care.  

Upon the death of a veteran, specific regulations govern the disbursement of accrued VA benefits.  VA law provides that accrued benefits are payable, in descending order, to the Veteran's spouse; or, to the Veteran's children (in equal shares); or, to the Veteran's dependent parents (in equal shares); or to the person who bore the expense of the last sickness or burial of the payee, but only as much as necessary for reimbursement of such expenses.  38 U.S.C. 5121(a); 38 C.F.R. § 3.1000(a).   

The appellant's relationship to the Veteran (sibling) and her status as his legal guardian do not give her standing to obtain payment of accrued benefits.  Both the United States Court of Appeals for Veterans' Claims (Veterans' Court) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have repeatedly affirmed VA denials of accrued-benefits claims by persons other than those listed in the statute and regulation.  See Youngman v. Shinseki, 699 F.3d 1301, 1303-4 (Fed. Cir. 2012) (denying accrued benefits to a deceased veteran's fiduciary for distribution to the veteran's heirs); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's estate); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased veteran's brother); Wilkes v. Principi, 16 Vet. App. 237, 242 (2002) (denying accrued benefits to a deceased veteran's nephew); Morris v. Shinseki, 26 Vet. App. 494 (2014) (status as deceased veteran's brother, which is not one of the categories of persons listed in section 5121(a), made appellant ineligible for accrued benefits due and unpaid).

The crucial finding in each of the above cases is that the specific categories listed under 38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a) govern who can be a valid accrued benefits claimant.  Here, there is no dispute as to this element.  The appellant is not the Veteran's spouse, child, or dependent parent.  Therefore, the only avenue permitted under VA law for her to collect accrued benefits is as the person who bore the expense of the Veteran's last sickness or burial.  

The Board notes that the appellant was reimbursed for the Veteran's funeral expenses and she does not dispute this fact or the amount provided for the burial expenses.  She is specifically seeking payment of the amount representing the aid and attendance allowance which she should have received on the Veteran's behalf prior to his death.  

While the term "last sickness" is not defined under VA law or regulations, a similar term is defined in the VA Adjudication Procedure Manual.  Under M21-1MR, Part V, Subpart 1, Chapter 3, Section D, para 15.b, the term "last illness" was defined as the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  

The Veteran's cause of death is listed on the death certificate as arteriosclerotic cardiovascular disease.  The Veteran's pension was originally granted in June 1973 on the basis of coronary artery disease.  Thus, there was no acute attack causing death, but a lingering prolonged illness.  The Veteran required the regular and daily attendance of another person since October 1974.  

The Board observes that the aid and attendance allowance was specifically provided to defray the expenses of the type of care that was being provided by the appellant.  Thus, it is reasonable to conclude that the amount of the aid and attendance award represents an expense of the Veteran's last sickness.  As this service was provided by the appellant, the Board finds that she is entitled to that portion of the accrued benefits which represents the aid and attendance allowance due and unpaid.  


ORDER

Payment of the Veteran's accrued aid and attendance allowance to the appellant is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


